                                                                                                              Case 2:19-cv-00040-JAM-CKD Document 30 Filed 07/16/20 Page 1 of 2


                                                                                                          1
                                                                                                          2
                                                                                                          3
                                                                                                          4
                                                                                                          5
                                                                                                          6
                                                                                                          7
                                                                                                          8                      UNITED STATES DISTRICT COURT
                                                                                                          9       EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                                                                                                         10
                                                                                                         11 730 I STREET INVESTORS, LLC, a             Case No. 2:19-CV-00040-JAM-CKD
ANDERSON, MCPHARLIN & CONNERS LLP




                                                                                                            California Limited Liability Company,
                                                                    LOS ANGELES, CALIFORNIA 90017-3623




                                                                                                         12                                            ORDER DISMISSING ENTIRE
                                    707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                                                         Plaintiff,                    ACTION WITH PREJUDICE
                                                                                                         13
                                                                                                                  vs.
                                                                                                         14
                              LAWYERS




                                                                                                            EVANSTON INSURANCE
                                                                                                         15 COMPANY, an Illinois Corporation;
                                                                                                            and DOES 1-100, inclusive,
                                                                                                         16
                                                                                                                         Defendants.
                                                                                                         17
                                                                                                         18
                                                                                                         19 ///
                                                                                                         20 ///
                                                                                                         21 ///
                                                                                                         22
                                                                                                         23
                                                                                                         24
                                                                                                         25
                                                                                                         26
                                                                                                         27
                                                                                                         28
                      2221983.1 04879-007

                                                                                                                          [PROPOSED] ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
                                                                                                              Case 2:19-cv-00040-JAM-CKD Document 30 Filed 07/16/20 Page 2 of 2


                                                                                                         1         Pursuant to the Stipulation for Dismissal of Entire Action with Prejudice by
                                                                                                         2 and between the parties to this action through their designated counsel, the above-
                                                                                                         3 captioned action is hereby dismissed, in its entirety, with prejudice, pursuant to
                                                                                                         4 Federal Rule of Civil Procedure 41(a)(1). Each party shall bear its own fees and
                                                                                                         5 costs with respect to this litigation.
                                                                                                         6         IT IS SO ORDERED.
                                                                                                         7
                                                                                                         8 DATED: July 17, 2020
                                                                                                         9
                                                                                                                                                    /s/ John A. Mendez______
                                                                                                         10                                         The Honorable John A. Mendez
                                                                                                                                                    United States District Court Judge
                                                                                                         11
ANDERSON, MCPHARLIN & CONNERS LLP


                                                                    LOS ANGELES, CALIFORNIA 90017-3623




                                                                                                         12
                                    707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                                         13
                                                                                                         14
                              LAWYERS




                                                                                                         15
                                                                                                         16
                                                                                                         17
                                                                                                         18
                                                                                                         19
                                                                                                         20
                                                                                                         21
                                                                                                         22
                                                                                                         23
                                                                                                         24
                                                                                                         25
                                                                                                         26
                                                                                                         27
                                                                                                         28
                      2221983.1 04879-007
                                                                                                                                                       2
                                                                                                                           [PROPOSED] ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
